Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la que se unen el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
Por las razones que expreso más adelante, disiento del resultado al que llega una mayoría de este Tribunal en el caso de autos, enunciado en la sentencia emitida. Lamento particularmente que con tal resultado se menoscaba la función primordial de este Foro de dilucidar y hacer valer los derechos consagrados en nuestro propio ordenamiento jurídico, que emanan de la autoridad legislativa y consti-tucional del Estado Libre Asociado de Puerto Rico. Veamos.
f — I
Antes que nada, es menester precisar cuál es la contro-versia ante nos. Sólo nos toca resolver si en este caso, al amparo de nuestra propia doctrina, debe dársele efecto de cosa juzgada al dictamen del foro federal que denegó la causa de acción de daños y perjuicios por difamación que surge al amparo del Código Civil de Puerto Rico, presen-tada ante nuestros tribunales por los parientes de Bonafont. Es decir, lo único que está ante nos, en el caso de autos, es cómo debe aplicarse aquí nuestra propia doctrina de cosa juzgada.
Como se sabe, la aplicación interjurisdiccional de la doc-trina de cosa juzgada, en específico cuando se trata del efecto de una sentencia de un tribunal federal, es un *427asunto complejo. Esto se debe a la conjunción de distintos factores como la doctrina de “entera fe y crédito”, el princi-pio de deferencia (comity) a las adjudicaciones de los foros federales, y las particularidades del sistema judicial federal, en el cual se dilucidan tanto derechos sustantivos fe-derales como normas jurídicas que provienen de la compe-tencia legislativa y constitucional estatal. Véase Ramos González v. Félix Medina, 121 D.P.R. 312, 326 (1988). Por esta, razón no existen, ni pueden existir, normas unitarias que rijan esta cuestión. Díaz Maldonado v. Lacot, 123 D.P.R. 261, 272 (1989). En Díaz Maldonado v. Lacot, supra, pág. 272, explicamos que:
Para determinar la norma de cosa juzgada a aplicar y cuán abarcadora debe ser su aplicación, cada caso debe ser objeto de cuidadoso análisis, tomando en consideración y ponderando, entre otros, factores tales como: el tipo de acción de que se trata; si la sentencia previa es de un tribunal de jurisdicción limitada; el fundamento jurisdiccional que tiene dicho tribunal para entender en el asunto; el derecho sustantivo resuelto (i.e. si es uno federal o estatal), y el fundamento utilizado para resolver el caso (i.e. si fue procesal, sustantivo o una combinación de ambos). (Citas omitidas.)
En Díaz v. Navieras de P.R., 118 D.P.R. 297 (1987), y más tarde en Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212 (1992), resolvimos que en aquellos casos en los cuales la causa de acción fue llevada ante un tribunal federal y éste asumió jurisdicción por existir diversidad de ciudadanía, y posteriormente se presentó la sentencia allí dictada ante un tribunal estatal, el efecto de ésta se deter-minará de acuerdo con nuestra propia doctrina de cosa juzgada.(1) Lo contrario sucede en los casos en que la deci-sión del foro federal se dicta al amparo de una reclamación o un asunto federal, ya que en éstos la norma o doctrina de *428cosa juzgada que controla el asunto es la federal. Ramos González v. Félix Medina, supra. No obstante, en Rodríguez Rodríguez v. Colberg Comas, supra, pág. 218, citando a Díaz Maldonado v. Lacot, supra, págs. 272-273, aclara-mos que aun cuando la dominante sea la norma federal, “hay que tener presente que aún en estos casos ... la doc-trina federal de cosa juzgada no tiene que aplicarse, con todos sus efectos, a todos los posibles detalles del caso”.
De acuerdo con lo expuesto antes, es evidente que en el caso de autos la dominante es nuestra propia doctrina de cosa juzgada. Aquí, el Tribunal de Distrito federal, al adju-dicar la causa de acción que nos concierne —la de los pa-rientes de Bonafont— lo hizo supuestamente al amparo de su jurisdicción suplementaria discrecional. En la jurisdic-ción federal se conoce como “jurisdicción suplementaria” a la unión y codificación de la antiguas doctrinas jurispru-denciales de jurisdicción accesoria {pendent jurisdiction) y de jurisdicción auxiliar (auxiliary jurisdiction). Véase 28 U.'S.C. see. 1367. La jurisdicción suplementaria de un tribunal federal le confiere jurisdicción sobre aquellas causas de acción estatales que estén relacionadas íntimamente con una reclamación o causa de acción sobre las cuales exista jurisdicción federal original; de forma tal, que cons-tituyan todas un mismo caso o controversia bajo el Art. Ill de la Constitución de Estados Unidos. El tribunal federal puede, por lo tanto, asumir jurisdicción sobre todas las causas de acción, ya sean federales o estatales, que surjan de un mismo núcleo común de hechos determinativos {common nucleus of operative facts). El estatuto sobre jurisdic-ción suplementaria le confiere a los tribunales federales discreción para no ejercer esa jurisdicción en las situacio-nes que éste describe expresamente. Claro está, cuando un tribunal federal asume jurisdicción suplementaria sobre una causa de acción estatal, está obligado a adjudicarla aplicando el derecho sustantivo estatal. United Mine Workers of America v. Gibbs, supra.
*429En el caso ante nos, el tribunal federal asumió jurisdic-ción y adjudicó unas causas de acción fundamentadas ex-clusivamente en el Derecho de Puerto Rico. En esencia, con-forme a la clara doctrina federal sobre el particular, dicho foro actuó como un álter ego de este Tribunal Supremo.(2) Si aplicamos las normas antes expuestas, el efecto en los foros de Puerto Rico de la adjudicación del tribunal federal, en cuanto a la causa de acción de los parientes de Bona-font, está gobernado por nuestra doctrina autóctona de cosa juzgada.
H-I
Aclarado ya que en el caso de autos rige nuestra propia doctrina de cosa juzgada, procede que repasemos breve-mente su contenido, para luego precisar cómo debe apli-carse a la cuestión ante nos.
Nuestra doctrina de cosa juzgada responde fundamen-talmente a una consideración de conveniencia y orden procesal. Se procura con ella, en esencia, ponerle fin a los litigios para que no se eternicen las cuestiones judiciales y para que no se someta de forma indebida a una persona a las molestias que supone litigar repetidamente una misma causa. Pérez v. Bauzá, 83 D.P.R. 220, 225 (1961). Reitera-damente hemos señalado, sin embargo, que la defensa de cosa juzgada debe ser aplicada con flexibilidad. En nume-rosas ocasiones nos hemos apartado de la rigurosa aplica-ción de la doctrina de cosa juzgada cuando razones de in-terés público o de justicia así lo han requerido. Pérez v. Bauzá, supra; Millán v. Caribe Motors Corp., 83 D.P.R. 494 (1961); Riera v. Pizá, 85 D.P.R. 268 (1962); Feliciano Ruiz *430v. Alfonso Develop. Corp., 96 D.P.R. 108 (1968); Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978). En particular, en Pérez v. Bauzá, supra, pág. 226, indicamos:
Sin embargo, los tribunales se han negado a aplicar en forma inflexible la defensa de cosa juzgada cuando hacerlo derrotaría los fines de la justicia, especialmente si hay envueltas conside-raciones de orden público. ... Según se ha expresado, la doctrina descansa en el principio básico de que debe propiciarse la ter-minación de litigios, pero si la aplicación rigurosa de la misma derrotaría en la práctica un derecho permeado en alguna forma del interés público, los tribunales se inclinan hacia la solución que garantice cumplida [la] justicia en lugar de favorecer en forma rígida una ficción de ley que obedece fundamentalmente a un principio de conveniencia y orden procesal. ... En otras palabras, la regla no es absoluta y debe siempre considerarse conjuntamente con el saludable principio de que debe dispen-sarse justicia en cada caso. (Enfasis suplido.)
En reiteradas ocasiones hemos resuelto también que, para que nuestra doctrina de cosa juzgada sea aplicable, el tribunal que decidió el asunto en cuestión inicialmente debe haber tenido jurisdicción sobre éste. Si el tribunal no tenía jurisdicción, su decisión no surte el efecto de cosa juzgada. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Tartak v. Tribl. de Distrito, 74 D.P.R. 862, 870 (1953).
Ala luz de estas conocidas normas, pasemos a examinar la situación ante nos en el caso de autos.
K-t HH
En su alegato, los recurrentes señalan que no se justi-fica en este caso darle efecto de cosa juzgada al dictamen en cuestión del foro federal. Esto debido a que el Tribunal de Distrito federal cometió un error craso al no reconocer, conforme a lo resuelto en Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994), la legitimación de los pa-rientes de Bonafont para demandar por las alegadas ex-presiones difamatorias de la demandada.
El caso Soc. de Gananciales v. El Vocero de P.R., supra, *431fue resuelto el 7 de febrero de 1994. El Tribunal de Distrito federal, por su parte, emitió su resolución y orden desesti-matoria de las causas de acción de los parientes de Bona-font en octubre de 1993, o sea, antes de que resolviéramos Soc. de Gananciales v. El Vocero de P.R., supra. El foro federal, en su resolución y orden de octubre de 1993, aplicó lo que éste entendía que era la norma de Puerto Rico que regía en estos casos. Se fundamentó para ello en una inter-pretación suya de unas expresiones de algunos jueces de este Foro, que acompañaron la sentencia en Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).
Es evidente que en este caso el tribunal federal pudo haber optado por un curso de acción más deferente. La decisión de Torres Silva v. El Mundo, Inc., en que funda-mentó su determinación, no era una opinión de este Tribunal, sino sólo una sentencia, por lo que no constituía un precedente vinculante de este Foro. En vista de ello, y tra-tándose de una cuestión novel, el tribunal federal quizás debió hacer uso del mecanismo de la certificación, para re-ferirle a este Foro el novedoso asunto de Derecho puerto-rriqueño que tenía ante sí. Como se sabe, el Tribunal Supremo de Estados Unidos ha apoyado, de manera vigorosa y entusiasta, que se use el mecanismo de la certificación para que los tribunales federales obtengan la interpreta-ción más autorizada del derecho estatal en casos como el de autos. Lehman Brothers v. Schein, 416 U.S. 386 (1974). No puede negarse, sin embargo, que la determinación de si se certifica o no es un asunto discrecional del foro federal.
Por otro lado, como la causa de acción en cuestión es-taba fundamentada en el Derecho de Puerto Rico, y el foro federal había desestimado las alegadas cuestiones federa-les que supuestamente le concedían jurisdicción sobre el caso, es evidente que el Tribunal de Distrito federal pudo haber devuelto esta causa de acción al Tribunal de Primera Instancia de Puerto Rico, como hizo con las otras causas de acción que tenía ante sí —las de Bonafont— que también *432surgían al amparo de las leyes del Estado Libre Asociado de Puerto Rico. El propio Tribunal Supremo de Estados Unidos ha indicado que en casos como los de autos, si las reclamaciones federales no tienen mérito, lo más propio es que el foro federal se abstenga de considerar las cuestiones de ley estatal adjuntas. United Mine Workers v. Gibbs, 383 U.S. 715 (1966); Fox v. Custis, 712 F.2d 84 (4to Cir. 1983); Loutfy v. R.R. Donnelley & Sons, Co., 148 F.R.D. 599 (1993). Como bien se ha señalado en un estudio del American Law Institute, “[if] ‘the federal element is the basis for jurisdiction is disposed of early in the case,... it smacks of the tail wagging the dog to continue with a federal hearing of the state claim’ ”. McFaddin Express, Incorporated v. Adley Corporation, 346 F.2d 424, 427 (2do Cir. 1965), o como han señalado los eminentes comentaristas Wright, Miller y Cooper, en casos como los de autos, “federal courts should be mindful of the fact that they are courts of limited jurisdiction, and exercise restraint by not needlessly intruding on the jurisdiction of state courts”. 14A Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters 2d 408 (1985). En este caso, el foro federal devolvió algunas de las causas de acción de ley es-tatal, pero retuvo y resolvió otras, las más novedosas, pre-cisamente las que la propia doctrina federal de deferencia estatal señala que conviene devolver al foro estatal.
La cuestión de devolver unas causas de acción o no —como las de autos— al.foro estatal, es, de nuevo, una que descansa en la discreción del foro federal. Igual que la de-cisión de certificar el asunto al foro estatal o no, ésta de-pende del sano juicio del foro federal. Puede pensarse que, por las razones de la política federal de deferencia al sis-tema de derecho estatal (comity) antes señalada, el foro federal debió haber ejercido su discreción de otro modo. No obstante, no procede que —sólo por ello— se resuelva que en nuestra jurisdicción no se le dará efecto de cosa juzgada a la decisión en cuestión del foro federal. La forma en que *433ejerce su discreción el foro federal, aunque sea poco defe-rente, nunca ha sido, ni debe ser, la razón para hacer ex-cepciones en la aplicación de nuestra doctrina de cosa juzgada. Pero, las dos actuaciones referidas del foro federal, precisamente porque son discrecionales y no mandato-rias, unidas a otras circunstancias presentes en este caso, pueden dar lugar a una instancia en la cual no deba dár-sele efecto de cosa juzgada al dictamen federal en cuestión. Es decir, al evaluar todos los factores pertinentes del caso, como requiere nuestra doctrina y según lo explicamos en Díaz Maldonado v. Lacot, supra, podría resolverse que aquí no procedía dársele efecto de cosa juzgada al dictamen federal en cuestión. Nótese que en este caso, si se le diera efecto de cosa juzgada al dictamen discrecional del foro federal, se estaría creando una situación injusta para la parte afectada por tal dictamen. Quedaría conculcado in-debidamente el derecho de los parientes de Bonafont a ins-tar una demanda para que se les indemnice por unos daños sufridos por ellos. Se trata de la pérdida de un derecho de gran importancia jurídica y social, como expresamente lo reconociéramos en Soc. de Gananciales v. El Vocero de P.R., supra, pág. 135:
No podemos escaparnos de la realidad sociológica y sicológica de que una esposa, hijos o padres de una persona que ha sido difamada, por su relación con el así difamado, también se pue-den ver afectados por la publicación de la difamación.
A manera de ejemplo: los hijos, la esposa o los padres de una persona que ha sido difamada, al imputarle que es un “ladrón o un asesino”, en ocasiones pueden sufrir daños y angustias men-tales debido al rechazo social que se desarrolla contra ellos a causa de su relación con el difamado; por el estigma que ello conlleva; por los comentarios y actitudes negativas que se de-sarrollan contra él y su familia, y por la mera relación de parentesco. Tal realidad, aunque triste, es inescapable. Nuestro Derecho tiene que reconocer una causa de acción de ellos contra quien hizo tal difamación y causó los daños y angustias mentales. No podemos hacer justicia a medias. (Enfasis en el original suprimido y énfasis suplido.)
El derecho a hacer este tipo de reclamación, por lo tanto, *434responde a un claro sentido de lo que es justo, además a un interés claramente público de proteger la dignidad de la familia, piedra angular de nuestra estructura social. En el caso ante nos, si aplicásemos inflexiblemente la doctrina de cosa juzgada y el reclamante Bonafont en su día logra probar su caso, entonces sólo se habría hecho “justicia a medias” y se derrotaría así el propósito que indicáramos en Soc. de Gananciales v. El Vocero de P.R., supra.
Por otro lado, también debe considerarse que, como el importante derecho en cuestión fue reconocido por este Tribunal apenas cuatro meses después del dictamen federal y se trata de un asunto cuya vindicación y dilucidación le compete primordialmente a este Foro, también quedaría afectada nuestra indelegable función de hacer valer y pau-tar el derecho en Puerto Rico. Finalmente, en este caso no están presentes ninguno de los intereses jurídicos que tra-dicionalmente justifican darle efecto de cosa juzgada a un dictamen judicial previo. No se trata de reclamaciones an-tiguas de las cuales resulte oneroso defenderse. Tampoco se trata de repetidos litigios que nunca terminan, ya que no fue la parte demandante la que provocó el traslado del pleito al foro federal.
En resumen, pues, como tanto nuestra doctrina como la federal —Smith v. Pittsburgh Gage and Supply Company, 464 F.2d 870 (3er Cir. 1972)— preconizan la norma de que no debe dársele efecto de cosa juzgada a un dictamen, si al así hacerlo se derrotan importantes fines de la justicia, cla-ramente estaría justificado negarle tal efecto al dictamen discrecional del foro federal en cuestión, en el caso de autos. No obstante, no tenemos que descansar únicamente en este fundamento para ello, ya que existen otros funda-mentos aun más elementales para no aplicar aquí la de-fensa de cosa juzgada.
*435IV
Según surge de los hechos del caso de autos, el 26 de octubre de 1994, el tribunal federal desestimó las mociones de reconsideración presentadas por las partes, sin exami-nar de nuevo los méritos de las causas de acción que antes había desestimado. Las desestimó porque supuestamente eran tardías. Lo hizo ocho meses y medio después de nues-tra decisión en Soc. de Gananciales v. El Vocero de P.R., supra, mediante la cual emitimos la norma de derecho substantivo que controla controversias como la planteada aquí por los parientes de Bonafont.
Una de la mociones presentadas ante el foro federal no era sólo de reconsideración. Estaba titulada Motion For Reconsideration And To Alter Or Amend Judgement. Elio quiere decir que podía considerarse como una moción de relevo de sentencia, que no hubiese sido tardía. De cual-quier modo, como el caso estaba aún pendiente ante el Tribunal de Distrito federal al momento de resolver las mo-ciones aludidas, dicho foro estaba constitucionalmente obligado a modificar su dictamen anterior para aplicar en su caso nuestra decisión en Soc. de Gananciales v. El Vocero de P.R., supra. No se trataba de un asunto discre-cional. Es decir, el foro federal tenía que aplicar el derecho estatal. Su decisión previa había estado fundamentada en nuestra sentencia en Torres Silva v. El Mundo, Inc., supra. Como decidimos Soc. de Gananciales v. El Vocero de P.R., supra, que superaba a Torres Silva v. El Mundo, Inc., supra, mientras estaba el caso de autos aún pendiente ante el foro federal, era menester aplicar entonces este último dic-tamen nuestro. Ese era el curso de acción correcto y obligatorio. Así lo ha establecido el Tribunal Supremo de Estados Unidos y otros foros federales. Así lo reconoce, además, la doctrina federal sobre el particular.
En efecto, en casos en los que un tribunal federal tiene que aplicar el derecho estatal, el Tribunal Supremo de Es-*436tados Unidos ha resuelto que si el Tribunal Supremo del estado cambia la norma aplicable, el foro federal también tiene que cambiar su dictamen. Lo expresó así en el caso clave de Vandenbark v. Owens-Illinois Co., 311 U.S. 538, 542-543 (1941):
While cases were pending here on review, this Court has acted to give opportunity for the application by the lower courts of statutes enacted after their judgments or decrees. ... These instances indicate that the dominant principle is that nisi prius and appellate tribunals alike should conform their orders to the state law as of the time of the entry. Intervening and conflicting decisions will thus cause the reversal of judgments which were correct when entered.
... [W]e are of the view that, until such time as a case is no longer sub judice, the duty rests upon federal courts to apply state law ... in accordance with the then controlling decision of the highest state court. Any other conclusion would but perpetuate the confusion and injustices arising from, inconsistent federal and state interpretations of state law. (Enfasis suplido y escolios omitidos.) Véanse, además: Nolan v. Transocean Air Lines, 365 U.S. 293 (1961); Huddleston v. Dwyer, 322 U.S. 232 (1944).
La norma federal aludida es tan vinculante que un tribunal de circuito incluso ha resuelto que en tales casos debe aplicarse el nuevo dictamen del Tribunal Supremo estatal, aunque el término para reconsiderar en el foro federal haya expirado (“although the time for rehearing may have expired”). Braniff Airways, Inc. v. Curtiss-Wright Corporation, 424 F.2d 427 (2do Cir.), cert. denegado, 400 U.S. 829 (1970).
Otro tribunal de circuito ha expresado esta norma de la manera siguiente:
... [A] federal court... is bound to follow the law as decided by the highest court of the state even if it has changed during the pendency of the federal action. (Enfasis suplido.) Air Products & Chemicals v. Hartford Acc. & Indem. Co., 25 F.3d 177, 181 (1994).
El propio primer circuito ha resuelto recientemente que:
*437... When the highest court of a state disposes of an issue of state law contrary to the resolution of the issue theretofore suggested by a federal court, the latter ruling must give way. Smith v. F.W. Morse & Co., Inc., 76 F.3d 413, 429 esc. 12 (1er Cir. 1996).
Finalmente, un cuarto tribunal de circuito ha resuelto que es válido enmendar una sentencia del tribunal de dis-trito federal, si el Tribunal Supremo estatal ha emitido una nueva decisión dominante mientras el caso estaba pen-diente ante dicho tribunal de distrito. Zierke v. Agri-Systems, 992 F.2d 276 (10mo Cir. 1993).
Es por todo lo anterior que en Wright, Miller and Cooper, supra, Vol. 19, Sec. 4507, pág. 20 (1996), estos profe-sores señalan que:
... If during the pendency of an action in a federal court state law changes or a previously open or ambiguous question of state law is resolved or clarified, the federal court must take this into account and reverse or revise its earlier determination of state law accordingly. (Escolio omitido y énfasis suplido.)
Era esto precisamente lo que el foro federal tenía que hacer en el caso de autos, pero no lo hizo. En tales circuns-tancias, como el foro federal inválidamente no consideró nuestra decisión en Soc. de Gananciales v. El Vocero de P.R., supra, no debemos darle efecto de cosa juzgada a su dictamen, que se emitió erróneamente y en perjuicio de los derechos de los parientes de Bonafont.
V
En el caso de autos existe aún otra razón fundamental por la cual no podía dársele efecto de cosa juzgada al dic-tamen federal: el Tribunal de Distrito federal carecía de jurisdicción para entender en éste. Nótese que ese foro in-tervino en el caso ante nos en virtud del mecanismo de traslado. El pleito se había iniciado en el Tribunal Superior de Puerto Rico, ante el cual sólo se habían instado causas *438de acción bajo las leyes del Estado Libre Asociado de Puerto Rico. El pleito incoado originalmente por los de-mandantes no planteaba cuestión federal alguna. Fueron los demandados los que solicitaron el traslado del caso al foro federal. Alegaron que aplicaban a éste determinadas disposiciones de ley federal. Es decir, fueron los demanda-dos quienes, para defenderse de las acciones incoadas contra ellos bajo la ley estatal, invocaron la supuesta aplica-ción de una ley federal. En tales circunstancias, no procedía el traslado. Es norma reiterada y fundamental de la jurisdicción federal, en materia de cuestión federal, que tal cuestión debe surgir de las alegaciones en la demanda original. La jurisdicción federal no puede basarse en las defensas alegadas o alegables por el demandado. Public Serv. Comm’n v. Wycoff Co., 344 U.S. 237 (1952); Skelly Oil Co. v. Phillips Co., 339 U.S. 667 (1950). Ello es particular-mente cierto respecto a la jurisdicción del tribunal de dis-trito federal en casos de traslado. Franchise Tax Bd. v. Laborers Vacation Trust, 463 U.S. 1 (1983); Gully v. First Nat. Bank, 299 U.S. 109 (1936); Tennessee v. Union and Planters’ Bank, 152 U.S. 454 (1894). Véase Wright, Miller and Cooper, supra, Vol. 14A, Secs. 3721 y 3722 (1985).
Como se sabe, la jurisdicción de los tribunales federales en casos de traslado se considera anómala. (3) Tampoco es una jurisdicción favorecida. Por eso, bien señalan Wright, Miller y Cooper cuando dicen que “the trend of [judicial] decisions is to restrict and limit the removal jurisdiction of the federal courts”.(4) Asimismo, el Tribunal Supremo de Estados Unidos ha resuelto expresamente que se trata de un tipo de jurisdicción federal que debe interpretarse res-trictivamente, Shamrock Oil Corp. v. Sheets, 313 U.S. 100 (1941). También se ha resuelto que, en casos de dudas so-bre si un tribunal federal tiene jurisdicción sobre algún asunto que se le ha trasladado, la duda debe resolverse en *439contra de asumir jurisdicción sobre dicho asunto. Vasquez v. Alto Bonito Gravel Plant Corp., 56 F.3d 689 (5to Cir. 1995); Laughlin v. Kmart Corp., 50 F.3d 871 (10mo Cir. 1995); Roe v. O’Donohue, 38 F.3d 298 (7mo Cir. 1994); Doe v. Allied-Signal, Inc., 985 F.2d 908 (7mo Cir. 1993). Todo lo anterior dimana del hecho de que el traslado presupone una irruptiva intervención federal con un procedimiento legítimo estatal, para desposeer al foro judicial estatal de algún caso sobre el cual ya éste había asumido jurisdicción. Por eso, en la jurisprudencia federal se ha advertido reite-radamente que los tribunales federales deben examinar ri-gurosa y escrupulosamente si debe asumir jurisdicción en casos de traslado, “to protect states’ judicial power” (Mathews v. County of Fremont, Wyo., 826 F. Supp. 1315 (D. Wyo. 1993)); “to protect the states from infringement by the federal government” (Zbranek v. Hofheinz, 727 F. Supp. 324, 326 (E.D. Tex. 1989)), y “to minimize encroachment by the federal courts upon the sovereignty of the state courts” (Water’s Edge Habitat, Inc. v. Pulipati, 837 F. Supp. 501, 505 (E.D. N.Y. 1993)).
En el caso ante nos, el tribunal federal resolvió que las disposiciones federales invocadas por la parte demandada no eran aplicables. Conforme a la propia doctrina jurisdic-cional federal, su dictamen debió haber ido más lejos. El foro federal tenía la obligación, antes que nada, de exami-nar si al momento del traslado existía jurisdicción sobre los asuntos planteados en la demanda. Es un principio elemental de derecho federal que los tribunales federales tie-nen el deber de dilucidar si tienen jurisdicción sobre los asuntos que se les plantean antes de entrar a decidirlos. Mitchell v. Maurer, 293 U.S. 237 (1934); In re Prairie Island Dakota Sioux, 21 F.3d 302 (8vo Cir. 1994); Ceres Gulf v. Cooper, 957 F.2d 1199 (5to Cir. 1992); Von Dunser v. Aronoff, 915 F.2d 1071 (6to Cir. 1990); Woodke v. Dahm, 873 F. Supp. 179 (N.D. Iowa 1995); Rhode v. City of West Lafayette, Ind., 850 F. Supp. 753 (N.D. Ind. 1993); Yasuda Fire *440& Marine Ins. v. Continental Cas. Co., 840 F. Supp. 578 (N.D. Ill. 1993); Norwood v. Slammons, 788 F. Supp. 1020 (W.D. Ark. 1991); Ticor Title Ins. Co. v. F.T.C., 625 F. Supp. 747 (D. D.C. 1986).
En el caso de autos, por razones que desconocemos, el tribunal federal no examinó a cabalidad si tenía jurisdic-ción sobre el traslado en sí. Si lo hubiera hecho, no tenemos dudas de que hubiese resuelto que el traslado no procedía. Seguramente hubiese decidido como de ordinario se hace en la jurisdicción federal en casos como el de autos:
... Given the fact that the removal statute is to be strictly construed,... the balance lies in favor of curtailing the access to federal courts of controversies which do not have an independent basis for federal jurisdiction. (Citas omitidas.) Luebbe v. Presbyterian Hosp. in City of N.Y., Etc., 526 F.Supp. 1162, 1165 (S.D.N.Y.1981).
Como de la demanda que se presentó originalmente ante el foro de instancia de Puerto Rico no surgía cuestión federal alguna, dicha acción no era trasladable. El foro federal no tenía, pues, jurisdicción en este caso. Por ello, no podía asumir jurisdicción suplementaria sobre las causas de acción estatales. Estaba obligado a devolver la totalidad del caso al foro estatal.
Más aun, en este caso no sólo no existía al solicitarse el traslado una cuestión federal que propiamente le diese al foro federal jurisdicción sobre el caso, sino que tampoco había ante ese foro tal cuestión federal al momento de dic-tar sentencia. De hecho, el propio Tribunal de Distrito federal así lo reconoció en su dictamen en el caso de autos, cuando indicó que:
Since the claim against the Union has been dismissed, and it was the only reason for federal jurisdiction, then the remaining claims should be remanded to the state court ....
In this case, the basis for original jurisdiction no longer exists ... we find it proper to remand the remaining issues to the state court.
*441Lo más inexplicable de la decisión federal en este caso es precisamente que el foro federal devolvió a nuestros tribunales las dos causas de acción estatales de Bonafont por-que entendió, al momento de dictar sentencia, que “the basis for federal subject matter jurisdiction is lost”, pero aun así adjudicó y denegó entonces las causas de acción de los parientes de Bonafont. Si no había una base jurisdiccional adecuada para adjudicar unas causas de acción de derecho puertorriqueño, ¿porqué la había para las otras?
Es menester resaltar que este Tribunal invariablemente ha negado efecto de cosa juzgada a las propias decisiones de los foros de Puerto Rico cuando éstas han sido emitidas sin jurisdicción. No se. trata, pues, de una normativa nues-tra que aplique sólo en casos de decisiones federales. Por el contrario, la hemos puesto en vigor la mar de veces, preci-samente, cuando nuestros propios tribunales o agencias administrativas han actuado carentes de jurisdicción. P.R.T.C. v. Unión Indep. Emp. Telefónicos, 131 D.P.R. 171 (1992); Vázquez v. A.R.P.E., supra; J.R.T. v. Hosp. de la Concepción, 114 D.P.R. 372 (1983); Tartak v. Tribl. de Distrito, supra; Sucrs, de Huertas González v. Díaz, 72 D.P.R. 537 (1951); Muñoz v. Pardo, 68 D.P.R. 612 (1948).
También debe enfatizarse que en la propia jurisdicción federal, la doctrina federal de cosa juzgada autoriza que no se le reconozcan efectos en los tribunales federales a deci-siones estatales o federales emitidas sin jurisdicción. Wolf v. Gruntal & Co., Inc., 45 F.3d 524 (1er Cir. 1995); Clark v. Bear Stearns & Co., Inc., 966 F.2d 1318 (9no Cir. 1992); Cullen v. Margiotta, 811 F.2d 698 (2do Cir. 1987); Lupo v. Voinovich, 858 F Supp. 699 (S.D. Ohio 1994). Aun en la propia doctrina federal de res judicata, no se le da efecto de cosa juzgada a un dictamen judicial emitido por un tribunal federal carente de jurisdicción si —como en el caso de autos— ese tribunal no examinó la referida cuestión juris-diccional y ésta no fue adjudicada y litigada. Underwriters Assur. Co. v. N.C. Guaranty Assn., 455 U.S. 691 (1982); *442Durfee v. Duke, 375 U.S. 106 (1963); U.S. Ex Rel. Robinson Rancheria v. Borneo, Inc., 971 F.2d 244 (9no Cir. 1992); Sun-Tek Industries v. Kennedy Sky-Lites, 779 F. Supp. 589 (M.D. Fla. 1991). Incluso se ha resuelto que un tribunal federal no está obligado a darle entera fe y crédito (full faith and credit) a una sentencia de un tribunal estatal si dicho foro no tenía jurisdicción sobre el asunto litigado ante él. In the Matter of Brady v. City of Brady, 936 F.2d 212 (5to Cir.), cert. denegado, 502 U.S. 1013 (1991).
Debe recordarse, además, que como los tribunales fede-rales son foros de jurisdicción limitada, el defecto de falta de jurisdicción sobre la materia es particularmente grave cuando ocurre en ellos. Es por esta razón que dichos tribu-nales nunca pueden adquirir jurisdicción por la mera anuencia o silencio de las partes.(5) Es por ello también que el defecto de falta de jurisdicción puede ser presentado en cualquier momento ante los foros federales.(6) Se trata, pues, de un defecto esencial que va a la raíz misma de la facultad del tribunal para actuar. Por eso se ha resuelto que “any ‘decision’ by a court lacking subject matter jurisdiction is a nullity, void ab initio”. Alabama Hospital Ass’n v. United States, 656 F.2d 606, 610 (Ct. Cl. 1981), cert. denegado, 456 U.S. 943 (1982). Véanse, también: In re Novak, 932 F.2d 1397, 1401 (11mo Cir. 1991); Shirley v. Maxicare Texas, Inc., 921 F.2d 565, 568 (5to Cir. 1991).
Tomando en cuenta todo lo anterior, no podemos aceptar *443el planteamiento de la recurrida de que como los recurren-tes no apelaron el dictamen federal en cuestión, ello le im-pide a este Tribunal negarle efecto de cosa juzgada a la referida decisión judicial, aun cuando fue emitida sin jurisdicción. Nuestra doctrina de cosa juzgada claramente preceptúa que un dictamen emitido sin jurisdicción es ab-solutamente nulo y que tal dictamen nada significa en cuanto a los hechos que se pretendieron adjudicar me-diante éste. Vázquez v. A.R.P.E., supra; Rodríguez v. Registrador, 75 D.P.R. 712, 718 (1953); Tartak v. Tribl. de Distrito, supra. Por ello, en nuestra doctrina de cosa juzgada, si el dictamen judicial se dictó sin jurisdicción, éste no tiene efecto alguno, independientemente de que se haya procurado su revisión o no.
Además, debe considerarse también que, con arreglo al referido planteamiento de la recurrida, la parte deman-dante en este caso se hubiese visto expuesta a un indesea-ble fraccionamiento de su pleito. Hubiese tenido que dilu-cidar las reclamaciones del propio Bonafont ante los tribunales de Puerto Rico, ya que éstas habían sido devuel-tas a nuestro foro {remanded), a la vez que apelaba dentro del sistema judicial federal la desestimación de las recla-maciones de los parientes de Bonafont. Esto hubiese cons-tituido un serio gravamen sobre la parte demandante que se encontraba presuntamente en un estado de relativa in-digencia, precisamente por el despido de Bonafont de su empleo por la recurrida. Tal fraccionamiento de un pleito, con los costos, los riesgos y las dilaciones que causa, no es favorecido procesalmente, como bien lo ha explicado el juez y profesor Weinfeld en su medular decisión en Twentieth Century-Fox Film Corporation v. Taylor, 239 F. Supp. 913 (S.D. N.Y. 1965). Véase, también, Díaz Maldonado v. Lacot, supra.
*444VI
A tenor de los múltiples fundamentos anteriormente ex-puestos, lo que claramente procedía en este caso era revo-car la resolución emitida por el Tribunal de Circuito de Apelaciones, Circuito Regional VI, de 20 de septiembre de 1995 y permitir a los parientes de Bonafont continuar con su propia causa de acción. Como la mayoría sigue otro curso de acción, que entendemos injusto y en menoscabo de la integridad de nuestro propio derecho y la función y dig-nidad de este Foro, disiento.

 Esta postura se fundamenta en la premisa básica de que la doctrina de cosa juzgada es materia que pertenece al ámbito de derecho sustantivo y, por ende, rige Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). Véase Díaz v. Navieras de P.R., 118 D.P.R. 297, 303 (1987).


 Véanse: 19 Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters 2d Sec. 4507, pág. 207 (1996); Salve Regina College v. Russell, 499 U.S. 225 (1991); The Ascertainment of State Law in a Diversity Case, 40 Ind. L.J. 541 (1965); C. Clark, State Law in the Federal Courts: The Brooding Omnipresence of Erie v. Tompkins, 55 Yale L.J. 267 (1946). Véase, también, Vandenbark v. Owens-Illinois Co., 311 U.S. 538 (1941).


 Wright, Miller and Cooper, supra, Vol. 14A, pág. 186 (1985).


 Id., pág. 214.


 Como bien señalan los profesores Wright, Miller y Cooper,
“...parties cannot confer on a federal court jurisdiction that has not been vested in that court by the Constitution and Congress. This means that the parties cannot waive lack of jurisdiction by express consent, or by conduct, or even by estoppel; the subject matter jurisdiction of the federal courts is too basic a concern to the judicial system to be left to the whims or tactical concerns of the litigants.” (Escolios omitidos.) Wright, Miller and Cooper, supra, Vol. 13, Sec. 3522, págs. 66-68 (1984).


 American Fire & Cas. Co. v. Finn, 341 U.S. 6 (1951); Sullivan v. Lemoncello, 36 F.3d 676 (7mo Cir. 1994); Franzel v. Kerr Mfg. Co., 959 F.2d 628 (6to Cir. 1992); Hudson v. Smith, 618 F.2d 642 (10mo Cir. 1980); Woodward v. D.H. Overmyer Co., 428 F.2d 880 (2do Cir. 1970); Preston v. CIGNA Property and Cas. Ins. Co., 785 F. Supp. 1466 (N.D. Ga. 1992).